Gaynor, J. (concurring):
I concur, but not in the suggestion or implication that there is a rule that if a witness who is not a party be asked on cross-examination if he made a certain statement contradictory of his present evidence the question must include time and place to be allowed. There is no such rule. On the contrary, he may be asked if he ever made the statement. Wider latitude than this is allowed on cross-examination. The case of Ruemer v. Clark which is cited only asserts the familiar rule that you may prove material declarations of a “ party ” without first asking him if he ever made them. It is trite that the material declarations of a party are competent and may be proved in any way. The other case cited, Blossom v. Barrett, only deals with the same rule. There the defendant had testified that he was worth only $17,000, and on cross-examination he was asked if he did not tell one Randall that he was worth $70,000, and the question was properly allowed, though no time or place was mentioned. There is a rule, however, in the trial of causes that if a *522witness who is not a party be asked on cross-examination if he did not make a certain statement which is contradictory of his present evidence oral evidence to contradict his negative answer may not be allowed, especially if the witness has departed court, unless the question to him included time and place, if possible; and the witness being thus contradicted is often recalled to have this omission supplied when it is made the basis of an objection. But this rule is one of order and discretion in the trial of causes, and it is hard to conceive of a case of departure from it that would be considered on appeal at all.
Judgment and order reversed and new trial granted, costs to abide the event.